COMBS, J.,
concurring in part, dissenting in part.
{ 1 I agree with the majority's holding the Legislature cannot be forced to appropriate funds to repay the bonds in question. I give deference as a matter of stare decisis to this Court's previous decisions and their use by the majority in its analysis. However, I reserve doubt concerning the wisdom of sustaining the legal fiction that the State is not ultimately obligated to pay such bond indebtedness.
T2 Respondent, C.L. Elliott (hereinafter "Elliott"), quotes from previous annual reports of the State Bond Advisor, Jim Joseph, stating all agency lease purchase agreements contain non-appropriation language. This language would allow the State to terminate the lease at the end of any fiscal year if sufficient funds were not appropriated to make the lease payments. The Applicant also quotes similar disclosures from the bonds' official statements. It appears to be the belief of Mr. Joseph that all credit markets still view these leases as ongoing commitments backed by the State's general resources. If the State chose not to appropriate sufficient funds to make such lease payments the State's credit rating would be seriously affected. For all intents and purposes, once a bond has been issued which requires appropriations as a source of payment, the State finds itself on a one-way street with no exit. This is so regardless of who is obligated to pay. I understand the financial expediency of using such vehicles for state improvements; however, the elephant in the room is being ignored.
1 3 This leads to my other concern. Would the elephant in the room be ignored if the Legislature provided more notice to its members? The Respondent, Senator Anderson, raises the issue concerning the statutory review mechanism for the Master Lease Program; specifically, the review process may not provide sufficient notice to legislators. Title 70 0.98.2011, $ 3206.6a(B), provides the list of proposed projects and their financing shall be submitted by the Oklahoma State Regents for Higher Education to the Governor, the Speaker of the House and the President Pro Tempore of the State Senate. This statute further requires the Legislature to affirmatively disapprove a project or otherwise it will be deemed approved. Senator Anderson contends the remaining 147 members of the 149 member Legislature are never notified of the existence of the projects.
{4 The mechanism found in § 8206.6a(B) is found in other statutory schemes. For example, the approval by the Legislature of proposed agency administrative rules may occur if the rule is not affirmatively disapproved. 75 0.8.2011, § 308(E). However, the Administrative Procedures Act, 75 O.S. 2011, § 250 et seq., at least contemplates such rules being vetted by legislative committees. Title 75 O.S8.2011, § 307.1 and § 808, How the Legislature wishes to provide notice to its members is a purely legislative matter.
15 My final concern is ripeness. I disagree with the majority's decision to forego oral argument. I believe oral argument would be beneficial in answering the question of what exactly the Council of Bond Oversight (hereinafter "COB") approved on March 28, 2018. The Applicant claims the bonds and the projects have been approved by the COB. Respondent Elliott asserts the COB has not reviewed or approved specific projects. The March 28, 2013, COB minutes *931show the COB voted to grant provisional and final approval for authorization of the 2013 Oklahoma State System of Higher Education Master Equipment Lease Program and the 2013 Oklahoma State System of Higher Education Master Real Property Program. The approval was made subject to several conditions one of which is the validation by this Court of the “structure” of those programs. Prior to the vote, the minutes reflect statements made by the State Bond Advisor. One such statement by Mr. Joseph was “[t]he request is to authorize the program for 2013 without any specific projects at this time.” Title 62 O.S. Supp.2012, § 695.8(A)(3), provides the COB shall only determine that the project has a legal and beneficial purpose which can be legitimately funded by bond or similar indebtedness. A review of a project then appeal’s to be a necessary step in the COB approval process. Pursuant to the provisions of 20 O.S.2011, § 14.1, if this Court is satisfied that the obligations have been properly authorized in accordance with the law and that when issued, they will constitute valid obligations, the Court shall render a written opinion approving the obligations. A review of the March 28, 2013, minutes gives me pause as to whether we can find these obligations have been properly authorized if specific projects have not been approved by the COB. In my opinion, whether specific projects were in fact approved by the vote is ambiguous by a reading of these minutes. Therefore, I would grant the request for oral argument.
ORDER
¶ 1 Two petitions for rehearing are before the Court, one filed by Jerry R. Fent on October 9, 2013, and one filed by Patrick Anderson on October 14, 2013.
¶ 2 The petition for rehearing filed by respondent, Jerry R. Fent, is hereby DENIED.
¶ 3 The petition for rehearing filed by respondent, Patrick Anderson, is hereby DENIED.
¶ 4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 28th DAY OF OCTOBER 2013.
¶ 5 COLBERT, C.J., REIF, V.C.J., WATT, EDMONDSON, TAYLOR, COMBS, GURICH, JJ.—concur.
¶ 6 WINCHESTER, J.—Disqualified.
¶ 7 KAUGER, J.—Recused.